Citation Nr: 1701553	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a groin disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to September 1976 and August 1977 to August 1980.  He also had dishonorable service from August 1980 to March 1982.

This matter came before the Board of Veterans' Appeals (Board) from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in September 2013 (i.e. a video hearing).  The hearing transcript has been associated with the record.

In October 2014, the Board remanded issues of service connection for a groin disability, low back disability, psychiatric disability, hearing loss, and tinnitus.  In a May 2015 rating decision, service connection was granted for hearing loss and tinnitus.  Thus, the appeal is satisfied with respect to those issues.  


FINDINGS OF FACT

1.  A groin disability is not related to the Veteran's honorable service, including being incurred during a period of honorable service.

2.  A low back disability is not related to the Veteran's honorable service, including being incurred during a period of honorable service.




CONCLUSIONS OF LAW

1.  The criteria for service connection of a groin disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  The criteria for service connection of a low back disability have not been met.  
38 U.S.C.A. §§ 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to whether a groin or low back disability is related to service has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis: Groin Disability

Service records dated during the Veteran's periods of honorable service are negative for evidence of a groin disorder, and the records of the August 1976, August 1977, and October 1979 examinations reveal normal clinical findings.  A July 1978 service record indicates that the Veteran presented for an elective circumcision.  The associated records note that there was no pathology and negative prior medical history.  The service records dated during the period of dishonorable service indicate that the Veteran presented for treatment in June 1981 with a one-day history of testicle pain, which was diagnosed as "muscle pain - testalgia."

An October 2009 VA medical record reveals the Veteran's history that he "now has pain in testicles."  A November 2009 VA treatment record reveals the Veteran's history of left groin pain.  He reported that he went to see a doctor for groin pain and "ended up having a circumcision without him being notified."  He reported chronic groin pain since that time.  Examination revealed no growth or masses.  The diagnosis was left groin pain.  A subsequent November 2009 VA treatment record reveals the Veteran's history of genital pain that he attributed to a boxing injury in 1982.  

A February 2015 VA examination record reveals the Veteran's history of injuring the groin when he fell off a truck during service.  The examiner diagnosed left groin muscle strain.  After evaluation and review of the record, the examiner determined it was less likely than not that the muscle strain was incurred in or caused by service.  The examiner explained that the service treatment records during the honorable service were silent on complaints, diagnosis, or treatment for groin condition.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a groin disability, diagnosed as groin muscle strain.  Initially, the Board finds that a preponderance of the evidence shows that a current disability was not present until after the Veteran's honorable service.  The medical records dated during the periods of honorable service reveal no complain or finding indicative of a groin disability, the earliest history of groin pain, that dated in June 1981, indicates that the pain had only existed for one day, and the earliest evidence of a chronic condition dates in 2009, 29 years after the Veteran's honorable service.  The medical records do reveal that the Veteran underwent a circumcision during honorable service.  The associated medical records indicate that there was no prior medical history or pathology, however, and that the circumcision was elective.  As such, the Board finds the occurrence of the circumcision is not probative evidence of a groin abnormality during that period of service.  In addition, the record includes a VA physician's opinion that a current groin disability was not incurred during service.  

The Veteran reports a history of groin pain during and since his honorable service, either since falling off a truck in 1979 or since the circumcision.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute the pain to a currently diagnosed disorder rather than a different disorder or to acute episodes manifested by pain.  Furthermore, the Board notes that the current history of chronic pain since the honorable service is contradicted by the record, which indicates that the Veteran's did not have chronic groin pain prior to June 1981.  In this regard, the Board finds the one-day history of pain in June 1981 is highly probative evidence that the Veteran did not have chronic groin pain prior to June 1981.  

Based on the absence of probative evidence of a current groin disability until after honorable service and the VA examiner's determination that the groin disability was not incurred during service, the Board finds the preponderance of the evidence establishes that the groin disability was not present until after the Veteran's honorable service.

The Board further finds the probative evidence does not suggest that a currently diagnosed groin disability is related to service.  A VA examiner determined that the condition is not related to the Veteran's honorable service.  There is no medical opinion of record linking the groin disability to service, and as discussed above, no probative evidence of chronic pain or other symptom since the honorable service.  Although the appellant might believe that his groin disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis: Low Back Disability

Service records dated during the Veteran's periods of honorable service are negative for evidence of a low back disorder, the records of the August 1976 and August 1977 examinations reveal negative histories as to recurrent back pain, and the records of the August 1976, August 1977, and October 1979 examinations reveal normal clinical findings.  The service records dated during the period of dishonorable service reveal treatment in July 1981 for low back pain.  The records reveal the Veteran's history of low back pain for two to three days.  He explained that the pain began after he was playing basketball and another player fell on him.  The diagnosis was mechanical low back pain.  

An October 2009 VA medical record reveals the Veteran's history of low back pain when he lifts or strains the back.  A November 2009 VA treatment record reveals the Veteran's history of chronic backache.  X-ray images showed degenerative changes.  

A February 2015 VA examination record reveals the Veteran's history of injuring the back after he fell off a truck.  He reported continued back pain after separation.  The examiner diagnosed arthritis.  The examiner determined it was less likely than not that the arthritis was incurred in or caused by service.  The examiner explained that the service treatment records during the honorable service were silent on complaints, diagnosis, or treatment for a back disorder.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a low back disability, diagnosed as arthritis.  Initially, the Board finds that a preponderance of the evidence shows that a current low back disability was not present during the Veteran's honorable service.  The medical records dated during the honorable service reveal no complain or finding indicative of a low back disability, the earliest history of back pain, that dated in July 1981, indicates that the pain had only existed for several days, and the earliest evidence of a chronic condition dates in 2009, 29 years after the Veteran's honorable service.  In addition, the record includes a VA physician's opinion that a current low back disability was not incurred during service.  

The Veteran reports a history of back pain during and since falling off a truck in 1979, during a period of honorable service.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute the pain to a currently diagnosed disorder rather than a different disorder or to acute episodes manifested by pain.  Furthermore, the Board notes that the current history of chronic pain since the honorable service is contradicted by the record, which indicates that the Veteran's did not have chronic low back pain prior to July 1981.  In this regard, the Board finds the history of at most three days of pain in July 1981 is highly probative evidence that the Veteran did not have chronic back pain prior to July 1981.  The Board also finds no probative evidence that the currently diagnosed arthritis manifest within one year of honorable service, notably because the history of pain in July 1981 was attributed to a contemporaneous injury and was noted to be improving during follow-up treatment.  Based on the foregoing, the Board finds the preponderance of the evidence establishes that the low back arthritis was not present until many years during the Veteran's honorable service.

The Board further finds the probative evidence does not suggest that a currently diagnosed low back disability is related to service.  A VA examiner determined that the condition is not related to the Veteran's honorable service.  There is no medical opinion of record linking the low back disability to service.  Although the appellant might believe that his low back disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a groin disability is denied.

Service connection for a low back disability is denied.


REMAND

The record indicates that the Veteran participated in Alcohol and Drug Abuse Prevention and Control Program, which included counseling, from April 1979 to August 1979.  The record includes the 60- and 120-day follow-up reports but not the counseling records.  Clinical records are sometimes kept separately from service treatment records; a search of the records from the Berlin Certified Drug and Alcohol Counselor (CDAAC) should be done. 

 Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any treatment records associated with the Berlin CDAAC dated from April 1979 to August 1979.

2.  Then, readjudicate the Veteran's claim.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


